DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19, 21, 25-26, 28-32, 37, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Durel et al (US 2005/0004297, hereafter Durel ‘297) in view of the STN Search Report (see pages attached to previous Office Action) and Matsuura et al (US 4,512,962).

Regarding claim 17, Durel ‘297 discloses a method of preparing a rubber composition ([0330]-[0333]). The method comprises blending in a preparatory mixing step silica, a coupling agent, and a combination of styrene butadiene rubber (SBR) and polybutadiene rubber (BR) ([0333] and Page 22 – Table 1 Composition C-2). 
Attention is directed to Table 1 Composition C-2 which discloses the process comprising the mixing of 75 parts SBR(1) with a glass transition temperature (Tg) of -29 ºC and BR(2) with a Tg of -106 ºC ([0502]). The average Tg for this combination of SBR and BR is determined to be -48.25 ºC (determined as -0.75*25 – 0.25*106) and is therefore outside the scope of the range recited in the present claims, i.e. -60 ºC or less. However, Composition C-2 of the reference is but one example and the reference discloses that the SBR can have a Tg range of between -20 and -55 ºC ([0172]). Thus, based on 75 parts SBR with a Tg range of -20 to -55 ºC and 25 parts BR with a Tg value of -106 ºC, the average Tg range of the SBR and BR is determined to be -28 to -67.75 ºC, overlapping the recited range of -55.2 ºC or less.
In Composition C-2 of the reference, the process comprises in the preparatory mixing step the mixing of silica and carbon black filler, and the coupling agent TESPT, i.e. bis(3-triethoxysilylpropyl)tetrasulfide ([0508]). While the TESPT is outside the scope of the silane coupling agents recited in the instant claims, Paragraph [0308] discloses other silane coupling agents that can be used including TESPD, i.e. bis(triethoxysilylpropyl) disulphide. As evidenced STN Search Report, bis(triethoxysilylpropyl)disulfide is commonly known in the art as 3,3’-bis(triethoxysilylpropyl)disulfide. 
Composition C-2 of the reference further discloses carbon black in the amount of 6 phr, within the recited range of 5 to 100 phr. It is noted that Composition C-2 utilizes 75 phr of dry SBR with 18 wt. % aromatic oil ([0502]). Thus, the example of the reference discloses the mixing of oil in the disclosed process.  Composition C-2 further discloses the use of diphenyl guanidine in the amount of 2 phr, within the recited range of about 1 to 3 phr.
The reference discloses that the inorganic filler, the coupling agent, and the carbon black are incorporated by kneading with elastomer in the first non-productive phases in one of more stages ([0333]-[0334]). The reference discloses that during the first non-productive phase vulcanization accelerators such as diphenyl guanidine are added ([0336]). Accordingly, the reference discloses that the guanidine derivative is added is added in a preparatory mixing step that includes the oil as recited in the present claims. 
	Furthermore, from the disclosure in the reference it is clear that the only ingredients used to couple the silica filler to the rubber is the silane coupling agent. While the reference does not disclose that the only ingredient used to catalyze the reaction between the coupling agent and the rubber is ingredient (v), i.e. the guanidine-based compound, given that the reference discloses the use of diphenyl guanidine which is added in the first non-productive phrase, it is clear that the diphenyl guanidine is necessarily the only ingredient used to catalyze the reaction between the silica coupling agent and the rubber as recited in the present claims.
The final mixing step, i.e. productive step, includes the addition of a vulcanization system based on sulfur and a primary vulcanization accelerator as well as vulcanization activators such as zinc oxide ([0336] and [0343]). Composition C-2 in Table 1 discloses N-cyclohexyl-2-
Regarding the limitations in the claim drawn to the silica filler is neither modified nor treated, it is noted that Paragraphs [0019]-[0026] disclose a process of obtaining silica by a process of reacting a silicate with an acidifying agent. Thus, Paragraphs [0019]-[0026] are drawn to a process of obtaining a silica from a silicate and do not disclose a process of modifying or treating, and therefore the silica disclosed by the reference meets the limitation in the claims drawn to the silica being neither modified nor treated as recited in the present claims.
Alternatively, it is noted that Paragraph [0286] of the reference discloses that at least one other conventional inorganic filler can be associated with the disclosed silica, i.e. the silica obtained by reacting a silicate with an acidifying agent. Paragraph [0286] further teaches that the disclosed silica comprises at least 50 wt. % of the total reinforcing inorganic filler. Paragraph [0287] discloses other silicas that can be utilized and this section of the reference does not disclose that such other silicas are modified or treated. Accordingly, Composition C-2 discussed above can be modified to contain the conventional silica disclosed in Paragraph [0287].
While the reference fails to exemplify the presently claimed method nor can the claimed method be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed method and the method disclosed by the reference, absent a showing of criticality for the presently claimed method, it is urged that it would have been within the bounds of routine experimentation, as well 

Regarding claim 18, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses diphenyl guanidine in the amount of 2 phr, while the claims recite an amount of about 1 phr. It is apparent, however, that the instantly claimed amount of guanidine-based vulcanization accelerator and that taught by Durel ‘297 are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the amount of guanidine-based vulcanization accelerator disclosed by Durel ‘297 and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of guanidine-based vulcanization accelerator, it therefore would have been obvious to one of ordinary skill in the art that the amount of guanidine-based vulcanization accelerator disclosed in the present claims is but an obvious variant of the amounts disclosed in Durel ‘297, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 19, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses that the silane coupling agent is 3,3’-bis(triethoxysilylpropyl)disulfide.

Regarding claim 20, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Durel ‘297 discloses natural rubber ([0168]).

Regarding claim 21, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses that the silane coupling agent is 3,3’-bis(triethoxysilylpropyl)disulfide.

Regarding claim 25, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Durel ‘297 discloses that the temperature of the preparatory mixing stage is between 130 to 180 ºC, overlapping the recited range of about 140 to 190 ºC ([0332]). Accordingly, it is clear that the reference discloses that a preparatory mixing step containing the diphenyl guanidine is mixed as recited in the present claims.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 26, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above Durel ‘297 discloses diphenyl guanidine, which as evidenced by the STN Search Report is commonly known as 1,3-diphenylguanidine.

Regarding claim 28, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Composition C-2 in Durel ‘297 comprises 80 phr silica, within the recited range of 5 to 80 phr.
Alternatively, it is noted that as discussed above, conventional silica can be utilized in an amount of 0 to 50 wt. %, where the disclosed silica comprises at least 50 wt. %, Accordingly, the conventional silica can comprise 0 to 40 phr, overlapping the recited range of 5 to 80 phr.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 29, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above Durel ‘297 discloses carbon black in the amount of 6 phr, within the recited range of 5 to 30 phr.

STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above Durel ‘297 discloses carbon black in the amount of 6 phr. The amount of silica in Composition C-2 of the reference is 80 phr. Thus, ratio of silica to carbon black is 80 : 6 or 13.33 : 1, which is outside the scope of the present claims. However, Composition C-2 is but one embodiment and Paragraph [0135] discloses carbon black in the amount of between 2 and 20 phr. Thus, the reference discloses a ratio of silica to carbon black of 80 : [2 – 20] or [40 – 4] : 1, overlapping the recited range of [1 – 10] : 1.
Alternatively, it is noted that as discussed above, conventional silica can be utilized in an amount of 0 to 50 wt. %, where the disclosed silica comprises at least 50 wt. %. Accordingly, the conventional silica can comprise 0 to 40 phr. The ration of silica to carbon black is [40 – 0) : 6 or [6.666 – 0): 1, overlapping the recited range of [1-10] : 1. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 31, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Durel ‘297 does not disclose that DPG is added in a separate preparatory mixing step after the addition of ingredients (i) to (iv) as recited in the present claims. However, it is noted that selection of any order of performing prima facia obvious in the absence of new or unexpected results and that the selection of any order of mixing ingredients is prima facia obvious (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to mix the ingredients of the reference in any order, including that presently claimed, given that it is clear that the same product would result. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Regarding claim 32, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. Additionally, Durel ‘297 discloses that additives such as chemical antiozonants and antioxidants are added to the composition ([0328]). The reference further discloses such additives are added during the second phase of the first non-productive phase ([0333]). 

Regarding claim 37, the combined disclosures of Durel ‘297, the STN Search Report, and Matsuura et al teach all the claim limitations as set forth above. As discussed above, Durel ‘297 discloses that the sulfur curative is elemental sulfur.

STN Search Report, bis(triethoxysilylpropyl)disulfide is commonly known in the art as 3,3’-bis(triethoxysilylpropyl)disulfide. 
Composition C-2 of the reference further discloses carbon black in the amount of 6 phr, within the recited range of 5 to 100 phr. It is noted that Composition C-2 utilizes 75 phr of dry SBR with 18 wt. % aromatic oil ([0502]). Thus, the example of the reference discloses the mixing of oil in the disclosed process.  Composition C-2 further discloses the use of diphenyl guanidine in the amount of 2 phr, within the recited range of about 1 to about 3 phr.
The reference discloses that silica, coupling agent, and carbon black are incorporated by kneading with elastomer in the first non-productive phases in one of more stages ([0333]-[0334]). The reference discloses that during the first non-productive phase vulcanization accelerators such as diphenyl guanidine are added ([0336]). As evidenced by the STN Search Report diphenyl guanidine is commonly known as 1,3-diphenyl guanidine. Accordingly, the reference discloses that the guanidine derivative is added is added in a preparatory mixing step that includes the oil as recited in the present claims.

The final mixing step, i.e. productive step, includes the addition of a vulcanization system based on sulfur and a primary vulcanization accelerator as well as vulcanization activators such as zinc oxide ([0336] and [0343). Composition C-2 in Table 1 discloses N-cyclohexyl-2-benzothaizyl sulfonamide as the accelerator ([0502]). As evidenced by Matsuura et al N-cyclohexyl-2-benzothaizyl sulfonamide is a sulfur donating agent. Accordingly, the reference discloses that the final mixing step as comprising the addition of a sulfur curative, i.e. element sulfur and a sulfur donating compound. Table C-2 discloses the use of 2.5 phr zinc oxide, identical to that claimed.
Regarding the limitations in the claim drawn to the silica filler is neither modified nor treated, it is noted that Paragraphs [0019]-[0026] disclose a process of obtaining silica by a process of reacting a silicate with an acidifying agent. Thus, Paragraphs [0019]-[0026] are drawn to a process of obtaining a silica and do not disclose a process of modifying or treating and therefore the silica disclosed by the reference meets the limitation in the claims drawn to the silica being neither modified nor treated as recited in the present claims.
Alternatively, it is noted that Paragraph [0286] of the reference discloses that at least one other conventional inorganic filler can be associated with the disclosed silica, i.e. the silica 
While the reference fails to exemplify the presently claimed method nor can the claimed method be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed method and the method disclosed by the reference, absent a showing of criticality for the presently claimed method, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the method which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
Table 1 Composition C-2 discloses a process comprising the mixing of 75 parts SBR(1) with a glass transition temperature (Tg) of -29 ºC and BR(2) with a Tg of -106 ºC ([0502]). The average Tg for this combination of SBR and BR is determined to be -48.25 ºC (determined as -0.75*25 – 0.25*106) and is therefore outside the scope of the range recited in the present claims, i.e. -55.2 ºC or less. However, Composition C-2 of the reference is but one example and the reference discloses that that the rubber composition is formed utilizing SBR, where SBR comprises at least 50 phr, i.e. 50 to 100 phr. The SBR has a glass transition temperature (Tg) of between -20 and -55 ºC ([0172]). Thus, for 100 phr SBR, i.e. containing only SBR, the average Tg of the SBR is between -20 and -55 ºC, while the present claims require an average Tg of -55.2 ºC or less. 
It is apparent, however, the instantly claimed average Tg and that taught by the  In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
	In light of the case law cited above and given that there is only a “slight” difference between the average Tg disclosed by Durel ‘297 and the average Tg disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the average Tg, it therefore would have been obvious to one of ordinary skill in the art that the average Tg disclosed in the present claims is but an obvious variant of the average Tg disclosed in Durel ’297, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive. 

Applicants argue that Paragraphs [0012] and [0018] of Durel ‘297 refer to a novel silica preparation process and the silica filler is obtainable by a particular process, where the process is described as involving the reaction of a silicate with an acidifying agent as disclosed in Paragraphs [0019]-[0024] of the reference, and therefore the reference discloses silica filler 

Furthermore, it is noted that even if the process disclosed in Paragraphs [0019]-[0024] were to be considered to modify or treat the silica, as discussed in the rejections set forth above, Paragraph [0286] of Durel ‘297 discloses that at least one other conventional inorganic filler can be associated with the disclosed silica. Paragraph [0287] discloses other silicas that can be utilized and this section of the reference does not disclose that such other silicas are modified or treated. To that end it is noted that nothing within the scope of the claims excludes a combination of the conventional silica and the silica disclosed by Durel ‘297 from being present in the disclosed process.

Applicants argue that it would be improper to modify Durel ‘297 to use non-treated silica filler since such a modification would not only render the invention satisfactory for its intended propose, but would also change the principle of operation of the reference.  However, as discussed above, the silica disclosed in Paragraphs [0019]-[0024] is obtained by a process of reacting a silicate with an acidifying agent, and therefore this section of the reference is drawn to a process of obtaining a particular silica and not a process of treating or modifying the silica. That is, the silicate is not silica and the process of acidifying the solution results in the formation of 
Furthermore, it is noted that even if the process disclosed in Paragraphs [0019]-[0024] were to be considered to modify or treat the silica, as discussed in the rejections set forth above, Paragraph [0286] of Durel ‘297 discloses that at least one other conventional inorganic filler can be associated with the disclosed silica. Paragraph [0287] discloses other silicas that can be utilized and this section of the reference does not disclose that such other silicas are modified or treated. To that end it is noted that nothing within the scope of the claims excludes a combination of the conventional silica and the silica disclosed by Durel ‘297 from being present in the disclosed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767